Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTIONS 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Amendment Number 1to the Quarterly reportof Seychelle Environmental Technologies, Inc. (the “Small business issuer”) on Form 10-QSB/A for the six-month period endedAugust 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jim Place, ChiefFinancial Officer of the Small business issuer certify, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that, to the best of the undersigned’s knowledge and belief: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Small business issuer. /s/ Jim Place Jim Place Chief Financial Officer November 27, 2007
